Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2014

                                    No. 04-14-00495-CV

                           IN THE INTEREST OF E.D., a child,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01641
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
      Appellee’s second motion for extension of time is GRANTED. Appellee’s brief was filed
on November 18, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court